Citation Nr: 1752633	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  15-43 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as psychosis, depression, and anxiety.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
The Veteran served on active duty from February 1963 to February 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board acknowledges that the RO separately adjudicated service connection claims for psychosis, not otherwise specified (claimed as mental illness); for depression, not otherwise specified (claimed as depression and mental illness); and for an anxiety disorder (also claimed as mental illness).  In Clemons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  The issues have been recharacterized accordingly as noted on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that the Veteran has not received adequate VCAA notice for his claim.  The Veteran did not receive any VCAA notice regarding his claim for entitlement to service connection for an acquired psychiatric disorder.

The Board further finds that a VA examination is necessary.  No VA examination has been provided to determine the nature and etiology of the Veteran's psychiatric disorders of which the Veteran has current psychiatric diagnoses.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran with legally adequate VCAA notice as to his claim.

The VCAA notice should also notify the Veteran that he has the opportunity to support his claim by providing records in his possession or through alternative means, such as from lay or buddy statements regarding his claim for service connection.

2.  If the AOJ identifies any stressors, take appropriate efforts to develop the record.

3.  Obtain any outstanding VA treatment records.  If any identified records are not obtained, notify the Veteran and document the unavailability of the records.

4.  Contact the Veteran to ask if there are any private records pertaining to his psychiatric diagnoses or other records relevant to the claim.  After obtaining any necessary releases, request any records identified by the Veteran.  If any identified records are not obtained, notify the Veteran and document the unavailability of the records.

5.  Upon completion of the above, the AOJ should schedule the Veteran for an appropriate psychiatric examination to identify the precise nature of any and all psychiatric disorders that the Veteran may have, and to determine whether any diagnosed disorder(s) is/are related to service.

Based on examination findings, as well as a review of the claims file, including treatment records, private medical records, the Veteran's statements and a copy of this remand, the examiner is requested to render opinions as to the following:

For each diagnosed psychiatric disorder, is it at least as likely as not (50 percent probability or greater) that the Veteran's psychiatric disorder had its onset during active duty service, or is otherwise etiologically related to service?  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

6.  Thereafter, readjudicate the Veteran's claim on appeal.  If the claim is not granted, the Veteran and his representative must be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

